Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 11, 2021 has been entered.

Status of Claims
Claims 1-10 remain pending.

Claim Rejections - 35 USC § 102
The indicated allowability of claims 3, 6 and 9 is withdrawn in view of the new interpretation of the reference to Harvey.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 4,753,288, cited previously). Harvey teaches a system for managing air of a vehicle including at least one, or a plurality of flaps (18) and a holding frame (16) to accommodate the flaps, each flap being provided with pivot pins (18a) for pivoting them, a support provided with at least one bearing (at 16h, 16g) to receive the respective pins (18a) of the respective flaps, and a closing element (20) for closing the bearing (e.g., from the top, view as positioned in figure 9); a control device (col. 5, lines 41-46) for controlling the flap movement between a fully closed and fully open position 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the newly amended claims define beyond the reference to Kiener, and in this instance, the examiner agrees. Note that the reference to Harvey, deemed of pertinence previously, but not applied at that time, is now applied, to the extent that it teaches the newly narrowed limitations added to the claims, which limitations are not clearly taught by Kiener.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.


	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616